Opinion issued July 12, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01096-CV



VALIANT INSURANCE CO. AND MARYLAND CASUALTY COMPANY,
Appellants

V.

PYRAMID CONSTRUCTORS, LLP, Appellee



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2005-46726



MEMORANDUM OPINION	Appellants, Valiant Insurance Co. and Maryland Casualty Company, have
neither established indigence, nor paid nor made arrangements to pay, the clerk's fee
for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk's record
filed due to appellant's fault).  After being notified that this appeal was subject to
dismissal, appellants did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.